Exhibit 10.4

Execution Copy

INERGY GROUP

OFFICER SEVERANCE PLAN

1. Purpose and Effective Date. Inergy GP, LLC (the “Company”), a Delaware
limited liability company and the general partner of Inergy, LP (the
“Partnership”), and Inergy Operations, LLC, a Delaware limited liability company
have adopted this Officer Severance Plan, as it may be amended from time to time
(the “Plan”) to provide for the potential payment of severance benefits to
certain employees in connection with the GP Transaction (as defined below). The
Plan was initially approved by the Board of Directors of the Company (the
“Board”) on May 5, 2013 and shall be effective as of, and contingent upon, the
occurrence of the Closing (as defined below). If the Closing does not occur, the
Plan shall be null and void ab initio.

2. Definitions. For purposes of the Plan, the terms listed below will have the
meanings specified herein:

(a) “Accrued Payments” means (i) any earned but unpaid Base Salary through the
Date of Termination, which shall be paid within 30 business days of the Date of
Termination (or earlier if required by law), (ii) any unpaid Performance Bonus
earned in respect of the calendar year prior to the Date of Termination, which
shall be paid at the time such bonus would have otherwise been payable had the
Participant’s employment not terminated, (iii) any unreimbursed business
expenses that are eligible for reimbursement in accordance with the applicable
company policies through the Date of Termination, which shall be paid pursuant
to such policies, and (iv) such fully vested and non-forfeitable employee
benefits, if any, as to which a Participant may be entitled pursuant to the
terms governing such benefits.

(b) “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

(c) “Base Salary” means the amount a Participant is entitled to receive as base
salary on an annualized basis.

(d) “Cash Severance Amount” means, subject to any reduction pursuant to
Section 6, (i) with respect to a Tier I Employee, an amount in cash equal to
three times the sum of (A) the Base Salary calculated as of the Date of
Termination or, if greater, before any reduction not consented to by the
Participant and (B) the Target Bonus or (ii) with respect to a Tier II Employee,
an amount in cash equal to two times the sum of (A) the Base Salary calculated
as of the Date of Termination or, if greater, before any reduction not consented
to by the Participant and (B) the Target Bonus.

(e) “Cause” has the meaning set forth in a Participant’s Employment Agreement
or, if such Participant is not party to an Employment Agreement, means (i) the
Participant has failed to perform his or her duties as an employee or to observe
and abide by any



--------------------------------------------------------------------------------

member of the Inergy Group’s policies and decisions, provided that the
applicable member of the Inergy Group has given the Participant reasonable
notice of such failure and the Participant is unsuccessful in correcting such
failure or in preventing its reoccurrence; (ii) the Participant has refused to
comply with specific directions of his or her supervisor or other superior,
provided that such directions are consistent with the Participant’s position of
employment; (iii) the Participant has engaged in negligence (through act or
omission) or misconduct that is injurious to any member of the Inergy Group;
(iv) the Participant has been convicted of, or has entered a plea of nolo
contendere to, any crime involving the theft or willful destruction of money or
other property, any crime involving moral turpitude or fraud, or any crime
constituting a felony; (v) the Participant has engaged in acts or omissions
against any member of the Inergy Group constituting dishonesty, breach of
fiduciary obligation, intentional wrongdoing or misfeasance; or (vi) the
Participant has engaged in the use of alcohol or drugs on the job, or has
engaged in excessive, unexcused absenteeism from the performance of his or her
duties as an employee of any member of the Inergy Group.

(f) “Closing” has the definition set forth in the Purchase Agreement.

(g) “Code” means the Internal Revenue Code of 1986, as amended, and applicable
administrative guidance issued thereunder.

(h) “Constructive Termination Event” means the occurrence, without a
Participant’s written consent of: (i) a material reduction in the Participant’s
Base Salary or Target Bonus; (ii) the Employer requiring a relocation of the
Participant’s principal place of employment more than 50 miles from the
Participant’s principal place of employment as of the Closing; (iii) any
material breach by the Company of any material provision of the Participant’s
Employment Agreement (if applicable); or (iv) a material diminution in the
Participant’s duties or responsibilities; provided, however, that the
Participant gives written notice to the Company or the Employer of the existence
of such a condition within 90 days of the initial existence of the condition,
the Company or the Employer has at least 30 days from the date when such notice
is provided to cure the condition (if such condition can be cured) without being
required to make payments due to termination of employment, and the Participant
actually terminates Participant’s employment due to the Constructive Termination
Event within six months of the initial occurrence of any of the conditions
above.

(i) “Continuation Benefit” means for the Continuation Period, continued
participation, at no cost to the Participant, in the medical and dental
insurance benefits plans in which the Participant and the Participant’s spouse
and dependents participated immediately prior to the Date of Termination, if
any, at least equal to the levels of benefits provided to similarly situated
active employees of the Employer (or, if applicable, its successor) during the
Continuation Period.

(j) “Continuation Period” means (i) with respect to a Tier I Employee, two years
following such Participant’s Date of Termination or (ii) with respect to a Tier
II Employee, twelve months following such Participant’s Date of Termination.

 

2



--------------------------------------------------------------------------------

(k) “Date of Termination” means the date of receipt of the Notice of Termination
or any later date specified therein, as the case may be; provided, however, that
if a Participant’s employment is terminated by reason of death, the Date of
Termination shall be the date of death of the Participant. For all purposes
Section 5, a Participant’s Date of Termination shall be the date the Participant
incurs a “separation from service” within the meaning of
Section 409A(a)(2)(A)(i) of the Code.

(l) “Disability” has the meaning set forth in the long-term disability plan
maintained by Employer from time to time.

(m) “Eligible Employee Schedule” means the schedule maintained by the Company in
its files and provided to Crestwood Holdings LLC on May 4, 2013 that sets forth
the individuals who are Tier I Employees and Tier II Employees and the Tier I
Employees’ and Tier II Employees’ Target Bonus.

(n) “Employer” means the member of the Inergy Group by which a Participant is
employed as of such Participant’s Date of Termination.

(o) “Employment Agreement” means any written employment agreement in effect
between a Participant and a member of the Inergy Group as of the Participant’s
Date of Termination.

(p) “GP Transaction” means the sale of all of the limited and general partner
interests in Inergy Holdings, L.P. to Crestwood Holdings LLC pursuant to the
terms of the Purchase Agreement.

(q) “Inergy Group” means the Partnership, NRGM and each of their respective
Affiliates.

(r) “Notice of Termination” means a written notice communicated by the Company
or the Participant, as applicable, that (i) indicates the specific reason for
termination of the Participant’s employment, (ii) sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for the
termination, and (iii) specifies the Date of Termination.

(s) “NRGM” means Inergy Midstream, L.P., a Delaware limited partnership.

(t) “NRGM GP” means NRGM GP LLC, a Delaware limited liability company and the
general partner of NRGM.

(u) “Participant” means each Tier I Employee and Tier II Employee that has
executed a Participation Letter.

(v) “Participation Letter” means a letter executed by a Tier I Employee or a
Tier II Employee that evidences such Person’s participation in the Plan, and may
include customary representations or acknowledgements.

(w) “Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
governmental agency or political subdivision thereof or other entity.

 

3



--------------------------------------------------------------------------------

(x) “Protection Period” means a period of time commencing on the Closing and
ending on the 18-month anniversary of the Closing.

(y) “Purchase Agreement” means that certain Purchase and Sale Agreement dated as
of May 5, 2013, among Crestwood Holdings LLC, Crestwood Gas Services Holdings
LLC, Inergy Holdings GP, LLC and NRGP Limited Partner, LLC, as it may be amended
from time to time.

(z) “Release” means a release of claims in a form determined by the Company in
its reasonable discretion, which such release shall release all claims against
each member of the Inergy Group and their respective Affiliates and their
respective officers, directors, employees, managers, members, partners,
equityholders, predecessors, successors, agents, representatives, insurers and
benefit plans (and the trustees and fiduciaries of such plans), but which shall
exclude claims for indemnification, claims for coverage under officer and
director policies and claims arising after the release is executed by the
applicable Participant.

(aa) “Release Expiration Date” means the date that is 21 days after the date
that the applicable Participant is provided the Release (which shall occur no
later than seven days after the Date of Termination), or in the event that such
termination of employment is “in connection with an exit incentive or other
employment termination program” (as defined in the Age Discrimination in
Employment Act of 1967, as amended), the date that is 45 days after such
delivery date.

(bb) “Section 409A Exempt Amount” means two times the lesser of (i) a
Participant’s annualized compensation based upon the annual rate of pay for
services provided to the Employer for the calendar year preceding the calendar
year of the Participant’s Date of Termination (adjusted for any increase during
that year that was expected to continue indefinitely if the Participant had not
separated from service) or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which the Participant’s Date of Termination occurs.

(cc) “Severance Conditions” means a Participant’s execution and delivery to the
Company of the Release by the Release Expiration Date and such Release becoming
effective and to the extent applicable, irrevocable prior to the 60th day
following the Participant’s Date of Termination.

(dd) “Target Bonus” means (i) 100% of the annual bonus opportunity, if any,
established under a Participant’s Employment Agreement or (ii) if a
Participant’s Employment Agreement does not provide for an annual bonus
opportunity or the Participant is not a party to an Employment Agreement, the
amount set forth in the Eligible Employee Schedule with respect to such
Participant.

(ee) “Tier I Employees” means those employees of the Inergy Group designated
Tier I Employees in the Eligible Employee Schedule.

(ff) “Tier II Employees” means those employee of the Inergy Group designated
Tier II Employees in the Eligible Employee Schedule.

 

4



--------------------------------------------------------------------------------

3. Administration of the Plan.

(a) Authority of the Administrator. The Plan will be administered by the Board,
or by a person or committee appointed by the Board to administer the Plan (the
“Administrator”). Subject to the express provisions of the Plan and applicable
law, the Administrator will have the authority, in its sole and absolute
discretion, to: (i) adopt, amend, and rescind administrative and interpretive
rules and regulations related to the Plan, (ii) delegate its duties under the
Plan to such agents as it may appoint from time to time, and (iii) make all
other determinations, perform all other acts and exercise all other powers and
authority necessary or advisable for administering the Plan, including the
delegation of those ministerial acts and responsibilities as the Administrator
deems appropriate. The Administrator shall have complete discretion and
authority with respect to the Plan and its application except to the extent that
discretion is expressly limited by the Plan. The Administrator may correct any
defect, supply any omission, or reconcile any inconsistency in the Plan in any
manner and to the extent it deems necessary or desirable to carry the Plan into
effect, and the Administrator will be the sole and final judge of that necessity
or desirability. The determinations of the Administrator on the matters referred
to in this Section 3(a) will be final, conclusive and binding.

(b) Manner of Exercise of Authority. Any action of, or determination by, the
Administrator will be final, conclusive and binding on all persons, including
the Company, its owners, each Participant, or other persons claiming rights from
or through a Participant. The express grant of any specific power to the
Administrator, and the taking of any action by the Administrator, will not be
construed as limiting any power or authority of the Administrator. The
Administrator may delegate to officers or managers of the Company, or committees
thereof, the authority, subject to such terms as the Administrator will
determine, to perform such functions, including administrative functions, as the
Administrator may determine. The Administrator may appoint agents to assist it
in administering the Plan.

(c) Limitation of Liability. The Administrator will be entitled to, in good
faith, rely or act upon any report or other information furnished to him or her
by any officer or employee of the Company, the Company’s legal counsel,
independent auditors, consultants or any other agents assisting in the
administration of the Plan. The Administrator and any officer or employee of the
Company acting at the direction or on behalf of the Administrator will not be
personally liable for any action or determination taken or made in good faith
with respect to the Plan and will, to the fullest extent permitted by law, be
indemnified and held harmless by the Company with respect to any such action or
determination.

4. Eligibility. The employees of the Company listed on the Eligible Employee
Schedule as Tier I Employees or Tier II Employees are eligible to receive the
benefits described in this Plan subject to the terms and conditions contained
herein. A Tier I Employee or Tier II Employee’s participation in the Plan is
expressly conditioned on the execution of a Participation Letter.

 

5



--------------------------------------------------------------------------------

5. Plan Benefits.

(a) Termination without Cause; Constructive Termination. In the event that
during the Protection Period a Participant’s employment is terminated by the
Employer without Cause or due to the Participant’s death or Disability or by the
Participant due to Constructive Termination, the Participant will be entitled to
receive:

 

  (i) the Accrued Payments;

 

  (ii) the Cash Severance Amount; and

 

  (iii) the Continuation Benefit.

(b) Severance Conditions. A Participant’s right to receive the Cash Severance
Amount and the Continuation Benefit payable pursuant to Section 5(a)(ii) and
5(a)(iii) is expressly conditioned upon the Participant having met the Severance
Conditions. If the Severance Conditions have not been met prior to the 60th day
following the Date of Termination, the Participant shall forfeit any right to
the Cash Severance Amount and the Participant’s continued receipt of the
Continuation Benefit shall cease as of such date.

(c) Timing of Payments. Subject to the Severance Conditions and Section 6, the
Cash Severance Amount shall be paid in a single lump sum no later than the 65th
day following the Participant’s Date of Termination.

(d) COBRA Rights. Nothing in this Plan shall operate to reduce, or be construed
as reducing, a Participant’s group health plan continuation rights under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), in
any manner and, upon the end of the Continuation Period, the Participant, if
otherwise eligible, shall be entitled to elect COBRA continuation coverage for
the full period applicable as if the last date of the Continuation Period were
the date of the Participant’s termination of employment.

6. Effect of Severance Rights under Employment Agreements. The Cash Severance
Amount provided for under Section 5(a)(ii) shall be in lieu of any severance
amounts due in connection with a termination of employment pursuant to a
Participant’s Employment Agreement (other than amounts for base salary and any
other wages earned but unpaid through the Date of Termination). Notwithstanding
the foregoing, (a) in the event a Participant’s Employment Agreement provides
for severance payments upon termination of employment in excess of the Cash
Severance Amount (determined as of the Date of Termination) and the Participant
satisfies the conditions set forth in his or her Employment Agreement to receive
such severance pay, the Participant shall be entitled to receive only the
severance amounts due pursuant to the Participant’s Employment Agreement and
shall not be entitled to receive the Cash Severance Amount and (b) in the event
a Participant’s Employment Agreement provides for payment of severance amounts
in excess of the Section 409A Exempt Amount (determined as of the Date of
Termination) or that otherwise constitute a payment pursuant to a “nonqualified
deferred compensation plan” (as defined in Section 409A of the Code), all
severance amounts payable pursuant to the terms of the applicable Employment
Agreement shall be paid in the amounts and, subject to Section 8(i), at the
times set forth in the Employment Agreement, shall reduce the Cash Severance
Amount payable pursuant to Section 5(a)(ii) and the remaining portion of the
Cash Severance Amount, if any, will be payable pursuant to Section 5(c).

 

6



--------------------------------------------------------------------------------

7. Claims for Benefits.

(a) Initial Claim. In the event that a Participant or his estate claims (a
“claimant”) to be eligible for a payment under the Plan or claims any other
rights under the Plan, such claimant must complete and submit such claim forms
and supporting documentation as will be required by the Administrator, in its
sole and absolute discretion. In connection with the determination of a claim,
or in connection with review of a denied claim, the claimant may examine the
Plan and any other pertinent documents generally available to Participants that
are specifically related to the claim. A written notice of the disposition of
any such claim will be furnished to the claimant within 90 days after the claim
is filed with the Administrator. Such notice will refer, if appropriate, to
pertinent provisions of the Plan, will set forth in writing the reasons for
denial of the claim, if a claim is denied (including references to any pertinent
provisions of the Plan), and, where appropriate, will describe any additional
material or information necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary. If the claim is
denied, in whole or in part, the claimant will also be notified of the Plan’s
claim review procedure and the time limits applicable to such procedure.

(b) Request for Review. Within 90 days after receiving written notice of the
Administrator’s disposition of the claim, the claimant may file with the
Administrator a written request for review of his claim. In connection with the
request for review, the claimant will be entitled to be represented by counsel
and will be given, upon request and free of charge, reasonable access to all
pertinent documents for the preparation of his claim. If the claimant does not
file a written request for review within 90 days after receiving written notice
of the Administrator’s disposition of the claim, the claimant will be deemed to
have accepted the Administrator’s written disposition, unless the claimant was
physically or mentally incapacitated so as to be unable to request review within
the 90 day period.

(c) Decision on Review. After receipt by the Administrator of a written
application for review of an initial claim determination, the Administrator will
review the claim taking into account all comments, documents, records and other
information submitted by the claimant regarding the claim without regard to
whether such information was considered in the initial benefit determination.
The Administrator will notify the claimant of its decision by delivery via
certified or registered mail to the claimant’s last known address. A decision on
review of the claim will be made by the Administrator within 45 days of receipt
of the written request for review. If special circumstances require an extension
of the 45 day period, the Administrator will so notify the claimant and a
decision will be rendered within 90 days of receipt of the request for review.
In any event, if a claim is not determined by the Administrator within ninety
(90) days of receipt of written submission for review, it will be deemed to be
denied. The decision of the Administrator will be provided to the claimant as
soon as possible but no later than five days after the benefit determination is
made. The decision will be in writing and will include the specific reasons for
the decision presented in a manner calculated to be understood by the claimant
and will contain references to all relevant Plan provisions on which the
decision was based. Such decision will also advise the claimant that he may
receive upon request, and free of charge, reasonable access to and copies of all
documents, records and other information relevant to his claim and will inform
the claimant of his right to file a civil action under Section 502(a) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), in the
case of an adverse decision regarding his appeal. The decision of the
Administrator will be final, conclusive and binding.

 

7



--------------------------------------------------------------------------------

8. General Provisions.

(a) Taxes. The Company or one of its Affiliates, as applicable, is authorized to
withhold from any payments made hereunder amounts of withholding and other taxes
due or potentially payable in connection therewith, and to take such other
action as the Company or one of its Affiliates, as applicable, may deem
advisable to enable the Company or one of its Affiliates, as applicable, and
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any payments made under this Plan.

(b) Offset. The Company may set off against, and each Participant authorizes the
Company to deduct from, any payments due to the Participant, or to his estate,
heirs, legal representatives, or successors, any amounts which may be due and
owing to the Company or an affiliate by the Participant, whether arising under
this Plan or otherwise; provided that no such offset may be made with respect to
amounts payable that are subject to the requirements of Section 409A of the Code
unless the offset would not result in a violation of the requirements of
Section 409A of the Code.

(c) Term of the Plan; Amendment and Termination. During the Protection Period,
the Plan may not be amended or modified in any manner that would in any way
adversely affect the benefits or protections provided hereunder to any
individual who is a Participant, without the prior written consent of a
Participant. This Plan shall terminate on the 18-month anniversary of the
Closing unless otherwise determined by the Board or its successor.

(d) Successors. The Plan shall bind and inure to the benefit of and be
enforceable by the parties hereto and their respective successors, permitted
assigns, heirs and personal representatives and estates, as the case may be.
Neither the Plan nor any right or obligation hereunder of any party may be
assigned or delegated without the prior written consent of the other party
hereto; provided, however, that the Company may assign this Plan to any of its
affiliates and a Participant may direct payment of any benefits that will accrue
upon death. A Participant shall not have any right to pledge, hypothecate,
anticipate, or in any way create a lien upon any payments or other benefits
provided under the Plan; and no benefits payable under the Plan shall be
assignable in anticipation of payment either by voluntary or involuntary acts,
or by operation of law, except by will or pursuant to the laws of descent and
distribution. The Plan shall not confer any rights or remedies upon any person
or legal entity other than the parties hereto and their respective successors
and permitted assigns.

(e) Unfunded Obligation. All benefits due a Participant under this Plan are
unfunded and unsecured and are payable out of the general funds of the Company.

(f) Limitation on Rights Conferred Under Plan. Neither the Plan nor any action
taken hereunder will be construed as (i) giving a Participant the right to
continue in the employ or service of the Company or an affiliate;
(ii) interfering in any way with the right of the Company or any affiliate to
terminate a Participant’s employment or service at any time; or (iii) giving a
Participant any claim to be treated uniformly with other employees.

 

8



--------------------------------------------------------------------------------

(g) Nonexclusivity of the Plan. The adoption of the Plan by the Company will not
be construed as creating any limitations on the power of the Company to adopt
such other incentive arrangements as it may deem desirable. Except as otherwise
expressly provided herein, nothing contained in the Plan will be construed to
prevent the Company from taking any action which is deemed by the Company to be
appropriate or in its best interest, whether or not such action would have an
adverse effect on the Plan or any payments made under the Plan. No employee,
beneficiary or other person will have any claim against the Company as a result
of any such action. Any action with respect to the Plan taken by the
Administrator, the Company, or any designee of the foregoing shall be conclusive
upon all Participants and beneficiaries entitled to benefits under the Plan.

(h) Severability. If any provision of the Plan is held to be illegal or invalid
for any reason, the illegality or invalidity will not affect the remaining
provisions of the Plan, but such provision will be fully severable and the Plan
will be construed and enforced as if the illegal or invalid provision had never
been included herein.

(i) Application of Section 409A of the Code. The amounts payable pursuant to
Section 5 of this Plan are intended to comply with the short-term deferral
exception and/or separation pay exception to Section 409A of the Code. To the
extent that a Participant is a “specified employee” within the meaning of the
Treasury Regulations issued pursuant to Section 409A of the Code (the
“Section 409A Regulations”) as of the Participant’s Date of Termination, no
amount that constitutes a deferral of compensation which is payable on account
of the Participant’s separation from service (including, for purposes of
clarity, amounts payable under such Participant’s Employment Agreement) shall be
paid to the Participant before the date (the “Delayed Payment Date”) which is
first day of the seventh month after the Participant’s Date of Termination or,
if earlier, the date of the Participant’s death following such Date of
Termination. All such amounts that would, but for this Section 8(i), become
payable prior to the Delayed Payment Date will be accumulated and paid on the
Delayed Payment Date. No interest will be paid by the Company with respect to
any such delayed payments. For purposes of Section 409A of the Code, each
payment or amount due under this Plan shall be considered a separate payment,
and a Participant’s entitlement to a series of payments under this Plan is to be
treated as an entitlement to a series of separate payments. All taxable
reimbursements provided hereunder that are deferred compensation subject to the
requirements of Section 409A of the Code shall be made not later than the
calendar year following the calendar year in which the expense was incurred,
except as otherwise provided in Treasury Regulation § 1.409-3(i)(1)(iv)(B). Any
such taxable reimbursements or any taxable in-kind benefits provided in one
calendar year shall not affect the expenses eligible for reimbursement or
in-kind benefits to be provided in any other taxable year nor shall such amounts
be subject to liquidation

(j) Governing Law. The Plan shall be governed and construed in accordance with
ERISA, and where not pre-empted by ERISA, the laws of the State of Missouri,
without regard to conflicts of laws principles thereof.

(k) Word Usage. Words used in the masculine shall apply to the feminine, where
applicable, and wherever the context of the Plan dictates, the plural shall be
read as the singular and the singular as the plural.

 

9



--------------------------------------------------------------------------------

(l) Status/Named Fiduciary. The Plan is intended to qualify for the exemptions
under Title I of ERISA provided for plans that are unfunded and maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees. The Administrator shall be the
named fiduciary for purposes of the Plan.

(m) ERISA Rights. As a participant in the Plan, Participants are entitled to
certain rights and protections under ERISA, which provides that all Plan
participants shall be entitled to:

(i) Examine without charge, at the Administrator’s office and at other specified
locations such as worksites, all Plan documents, and copies of all documents
filed by the Plan with the U.S. Department of Labor, such as detailed annual
reports.

(ii) Obtain copies of all Plan documents and other Plan information upon written
request to the Administrator. The Administrator may make a reasonable charge for
the copies.

(iii) To the extent applicable, receive a summary of the Plan’s annual financial
report. The Administrator is required by law to furnish each participant with a
copy of this summary annual report.

In addition to creating rights for Plan participants, ERISA imposes obligations
upon the people who are responsible for the operation of employee benefit plans.
The people who operate the Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of Participants and beneficiaries. No
one, including the Company, may fire a Participant or otherwise discriminate
against the Participant in any way to prevent the Participant from obtaining
benefits or exercising his or her rights under ERISA.

If a claim for a benefit under this Plan is denied in whole or in part, a
Participant has the right to know why this was done, to obtain copies of
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.

Under ERISA, there are steps a Participant can take to enforce the above rights.
For instance, if a Participant requests materials from the Administrator and
does not receive them within 30 days, the Participant may file suit in a federal
court. In such a case, the court may require the Administrator to provide the
materials and pay the Participant up to $110 a day until the Participant
receives the materials, unless the materials were not sent because of reasons
beyond the control of the Administrator. If a Participant’s claim for benefits
is denied or ignored, in whole or in part, the Participant may file suit in a
state or federal court. If a Participant is discriminated against for asserting
his or her rights, the Participant may seek assistance from the U.S. Department
of Labor, or file suit in a federal court. The court will decide who should pay
court costs and legal fees. If the Participant is successful, the court may
order the person sued by the Participant to pay the costs and fees. If the
Participant loses, the court may order the Participant to pay the costs and fees
(for example, if it finds that the Participant’s claim is frivolous).

 

10



--------------------------------------------------------------------------------

If a Participant has any questions about this Plan, the Participant should
contact the Administrator. If a Participant has any questions about this
statement or about his or her rights under ERISA, or if a Participant needs
assistance in obtaining documents from the Administrator, he or she should
contact the nearest office of the Employee Benefits Security Administration,
U.S. Department of Labor, listed in the telephone directory or the Division of
Technical Assistance and Inquiries, Employee Benefits Security Administration,
U.S. Department of Labor, 200 Constitution Avenue N.W., Washington D.C. 20210. A
Participant may also obtain certain publications about his or her rights and
responsibilities under ERISA by calling the publications hotline of the Employee
Benefits Security Administration.

(n) Additional Information.

 

Plan Name:

   Inergy Group Officer Severance Plan

Fiscal Year of Plan:

   January 1 through December 31

Type of Plan:

   Top Hat Welfare Plan

Plan No.:

   301

Plan Sponsor:

   Inergy Operations, LLC   

Two Brush Creek Boulevard, Suite 200

  

Kansas City, Missouri 64112

  

Attention: General Counsel

Plan Administrator:

   The Compensation Committee of the Board

Agent for Service of Legal Process:

   The Administrator. Process may be served at the address specified above.

[Signature Page Follows]

 

11



--------------------------------------------------------------------------------

INERGY GP, LLC

By:                                                                 
                                

Name:

Title:

Date

INERGY OPERATIONS, LLC

By:                                                                 
                                

Name:

Title:

Date

 

12